Title: Thomas Cooper to Thomas Jefferson, 6 October 1818
From: Cooper, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            Frederick’sburgh
Octr 6. 1818
          
          I was a little surprized yesterday, when M. Correa congratulated me on having agreed to come to Charlottesville.
          This is one of the mistakes so often arising from making a contract, matter of conversation, instead of writing. Therefore, I take the opportunity of the first post-town, to set it right.
          
          I was tempted to say, that if the permanent salary were 1500 in lieu of 1000 dollars, I would at once reject every other offer that had been made to me. You said, the permanent Salary wd be only 1000 dollars, but it would be encreased to 1500, untill the emoluments from the Students would make my income that sum; when the 500 Dollars would be withdrawn. This proposal of yours, I repeated, not with a view of assenting to it, but of understanding it distinctly. Indeed, the bent of my mind, was, to reject it; but I felt in a moment, the impropriety of not giving further consideration to a proposal, which you on reflection considered as fair and reasonable. I shall therefore hold it under advisement; and comparing it with the offers made me from other quarters, I shall be ready to give you a definitive answer, whenever I am required so to do.
          I have no doubt, your institution will flourish; but not with the rapidity that you expect; or that I wish. It will not in my opinion come into full operation these three years: when it is in full operation, it will gradually encrease. But I feel a persuasion, that it will be my lot there, to live upon little more than a bare competence; and having aided to bring the institution into repute, I shall quit it in the course of nature, for my successor to reap the fruits of past exertions.
          I cannot count upon my expences being less than 1500 Dlrs per annum: if I am to live and lay by little or nothing, what should reasonable motive should induce me, to prefer the privations of 1500 dollars at Charlotte’sville, to the many comforts of 3000 dollars at Philadelphia or New York? to settle with my family in a new place, to form new acquaintances, and new habits, and to quit old and tried friends? I know of no reasonable inducement so to act, but the hope of leaving my family better provided for when I die, by the savings I may lay aside for them while I live.
          Perhaps I may appear to you in this case, more actuated by pecuniary considerations than I ought to be. But when I reflect, that the comfort of my family now, and their subsistence hereafter, will depend on on the prudent management of the few years of exertion that remain to me, I feel the importance to them, and the obligation on myself, of taking every future step with a view to their benefit.
          Whatever may be decided in my case, I shall feel anxious to promote the success of your institution, because I am persuaded it is calculated to do great good. Wherever I am therefore, call upon me for every assistance I can render it.
          Further; I think more and more of the injustice done you by Mr Ord, in his life of Wilson. Whenever you are prepared to say any thing on the subject to the public, I will get your remarks inserted in the periodical journals of Philadelphia, & of N. York. I remain always Dear Sir, Your obliged and assured friend.
          
            Thomas Cooper.
          
        